Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,850,713. Although the claims at issue are not identical, they are not patentably distinct from each other because 10,852,713 discloses the same limitations of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-9, 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (9,187,004) in view of Bebbington (2011/0106294).
Consider Claim 1, Davis discloses an energy module exchange system comprising: an enclosure (8) with one or more storage racks (30) configured to store and charge energy modules (14); an opening in the enclosure; a robotic arm (17) configured to retrieve the energy modules (14) from the storage racks (30) and pass them through an opening (Figs. 5 and 6) in the enclosure for exchange with an electric vehicle (30); and a mobile robot (2A) wherein the robotic arm (17) exchanges (via 10) the energy modules (14) with a mobile robot (2A, 2B, 2C), and the mobile robot (2A) exchanges the energy modules with the electric vehicle (30).
Davis does not disclose that the robot (2A) is a mobile robot .
Bebbington discloses wherein a mobile robot (10) exchanges the energy modules with the electric vehicle (14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Davis by further configuring the robot to be mobile in order to maximize the availability of the electric vehicle and reduce the time required to obtain a fully charged battery.
Consider Claim 4, Davis discloses all the features of the claimed invention, as described above, and further discloses  wherein the robotic arm (17) comprises an effector (37) configured to mate with a corresponding handle (38) of the energy modules.
Consider Claim 7, Davis, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising a computerized management system that electronically receives status information from the electric vehicle (C1, L65 - C2, L10).
Consider Claim 8, Davis, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the one or more storage racks in the enclosure are further configured to store packages from another service (elsewhere in the service station network), and the robotic arm is configured to deliver the packages to a user of the electric vehicle (13, C1, L38-49).
Consider Claim 9, Davis discloses a method comprising: storing and/or charging a plurality of energy modules (14) in one or more storage racks (30) of an enclosure (8); retrieving (Fig. 6), using a robotic arm (17), one or more of the plurality of energy modules (14) from the storage racks (30); passing, using the robotic arm (17), the one or more of the plurality of energy modules (14) through an opening in the enclosure for exchange with an electric vehicle (13); receiving, using a mobile robot (2A), the one or more of the plurality of energy modules (14) from the robotic arm (17); and exchanging, using the mobile robot (2A), the one or more of the plurality of energy modules (14) with the electric vehicle (13).
Davis does not disclose that the robot (2A) is a mobile robot .
Bebbington discloses wherein a mobile robot (10) exchanges the energy modules with the electric vehicle (14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Davis by further configuring the robot to be mobile in order to maximize the availability of the electric vehicle and reduce the time required to obtain a fully charged battery.
12. (Original) The method of claim 9, wherein the robotic arm (17) comprises an effector (37) configured to mate with a corresponding handle (38) of the energy modules (14).
Consider Claim 15, Davis, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising receiving, using a computerized management system, status information from the electric vehicle (C1, L65 - C2, L10).
Consider Claim 16, Davis, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the one or more storage racks (30) in the enclosure are further configured to store packages from another service (elsewhere in the service station network), and the robotic arm (17) is configured to deliver the packages to a user of the electric vehicle (13, C1, L39-40).
Allowable Subject Matter
Claims 2, 3, 5, 6, 10, 11, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the Double Patenting rejection.
Although the prior art discloses all the limitations of the intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with: 
-wherein the robotic arm also exchanges energy modules directly with the electric vehicle as required by Claim 2.
-wherein the robotic arm also exchanges energy modules with a human user as required by Claim 3.
-wherein the effector comprises one or more hooks configured to be inserted underneath the corresponding handle of the energy modules as required by Claim 5.
-wherein the effector is configured to actuate the corresponding handle of the energy modules from a first position into a second position, wherein the second position unlocks the energy modules from the electric vehicle as required by Claim 6.
-wherein the robotic arm also exchanges energy modules directly with the electric vehicle as required by Claim 10.
-wherein the robotic arm also exchanges energy modules with a human user as required by Claim 11.
-wherein the effector comprises one or more hooks configured to be inserted underneath the corresponding handle of the energy modules as required by Claim 13.
-wherein the effector is configured to actuate the corresponding handle of the energy modules from a first position into a second position, wherein the second position unlocks the energy modules from the electric vehicle as required by Claim 14.
Response to Arguments
Applicant’s arguments, see Remarks Pgs. 5-7, filed 28 July 2022, with respect to the rejection(s) of claim(s) 1-4, 7-12 and 15-16 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis (9,187,004) and Bebbington (2011/0106294).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618